Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 12-14, 21, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin et al (US 2018/0339951) in view of Thompson et al (US 2017/0356002). McLaughlin et al disclose fertilizer granules comprising elemental sulfur and a hydrogel such as sodium polyacrylate. (See the Abstract, Paragraph [0024] and Table 1.) McLaughlin et al disclose in Paragraph [0035] that he granules have a size of about 1-2.8 mm and the elemental sulfur has a particle size of about 20-65 microns. McLaughlin et al also disclose in Paragraph [0015] that the composition can include iron as a micronutrient. McLaughlin et al teach in Paragraph [0032] that the hydrogel is present in an amount of about .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin et al in view of Thompson et al as applied to claim 1 above, and further in view of Cherry et al (US 2016/0229761). It would be further obvious from Cherry et al to include a binder or colorant in the composition of McLaughlin et al. One of ordinary skill in the art would be motivated to do so, since Cherry et al establish the conventionality of binders and colorants in fertilizer compositions in Paragraph [0027], and the compositions of Cherry et al and McLaughlin et al 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin et al in view of Thompson et al  as applied to claim 1 above,  further in view of Allais  (US 2017/0327430), even further in view of Yu et al (US 6,749,659). It would be even further obvious from Allais in view of Yu et al to form the fertilizer granules of McLaughlin et al by milling a blend of elemental sulfur, iron source and dispersing agent to obtain a slurry or wet mix, and drying the wet mix to obtain the granules, since Allais establishes the conventionality of the use of wet milling techniques in the presence of additives for preparing sulfur suspensions, and Yu et al teach at col. 1, lines 16-27 that it has long been accepted that it is preferable to apply fertilizer in a granular form, and that granular fertilizers can be produced through a chemical reaction in which heat is generated to produce granulation of a liquid form fertilizer.
 

Claims 2, 11, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin et al in view of Thompson et al, further in view  of Cherry et al. McLaughlin et al disclose a liquid composition comprising elemental sulfur, iron and a hydrogel which can be sodium polyacrylkate. (See the Abstract, Paragraphs [0024], [0030], [0037] and [0038], and Table 1.)  McLaughlin et al teach in Paragraph [0032] that the hydrogel is present in an amount of about 0.1 weight percent to about 20 weight percent and in Paragraph [0028] that the elemental sulfur is present in an amount of about 0.1 weight percent to about 20 weight 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin et al in view of Thompson et al, further in view of Cherry et al,  as applied to claim 2 above, even . 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin et al in view of Thompson et al as applied to claim 2 above, and further in view of Rohrer et al (US 2017/0283334). It would be further obvious from Rohrer et al to include a colorant in the composition of McLaughlin et al. One of ordinary skill in the art would be motivated to do so, since Rohrer et al establish the conventionality of including colorants in fertilizer dispersions in Paragraph [0030].

Claim 23 are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin et al in view of Thompson et al, further in view  of Cherry et al, as applied to claim 2 above, even further in view of Allais. It would be even further obvious from Allais to form the suspension of McLaughlin et al by milling a blend of elemental sulfur, iron source and dispersing agent to obtain a slurry or wet mix. One of ordinary skill in the art would be motivated to do so, since Allais establishes the conventionality of the use of wet milling techniques in the presence of additives for preparing sulfur suspensions, and one would appreciate that such conventional technique could be used to form the suspension of McLaughlin et al.
Claim 2 and 17 are rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rohrer et al. Rohrer et al disclose a liquid .
Claim 11, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rohrer et al. Rohrer et al is relied upon as discussed hereinbefore. Regarding claim 11, it would be . 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rohrer et al as applied to claim 2 above, and further in view of Allais. It would be further obvious from Allais et al to include a surfactant in the dispersion of McLaughlin et al. One of ordinary skill in the art would be motivated to do so, since Allais establishes the conventionality of including viscosity modifiers such as surfactants in dispersions of elemental sulfur in Paragraphs [0036] through [0038]. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Rohrer et al as applied to claim 2 above, and further in view of Allais. It would be further obvious from Allais to form the suspension of Rohrer et al by milling a blend of elemental sulfur, iron source and dispersing agent to obtain a slurry or wet mix. One of ordinary skill in the art would be motivated tom do so, since Allais establishes the conventionality of the use of wet milling techniques in the presence of additives for preparing sulfur suspensions, and one would appreciate that such conventional technique could be used to form the suspension of McLaughlin et al.
Claims 2, 11 and  17-19 are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin et al in view of Rohrer et al. McLaughlin et al disclose fertilizer granules comprising elemental sulfur and a hydrogel such as sodium polyacrylate. (See the Abstract, Paragraph .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin et al in view of Rohrer et al as applied to claim 2 above, and further in view of Allais . It would be further obvious from Allais et al to include a surfactant in the dispersion of McLaughlin et al. One of ordinary skill in the art would be motivated to do so, since Allais establishes the conventionality of including viscosity modifiers such as surfactants in dispersions of elemental sulfur in Paragraphs [0036] through [0038]. 
Claim 23 is are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin et al in view of Rohrer et al as applied to claim 2 above, and further in view of Allais. It would be further obvious from Allais to form the suspension of McLaughlin et al by milling a blend of elemental sulfur, iron source and dispersing agent to obtain a slurry or wet mix. One of ordinary skill in the art would be motivated tom do so, since Allais establishes the conventionality of the use of wet milling techniques in the presence of additives for preparing sulfur suspension, and one would appreciate that such conventional technique could be used to form the suspension of McLaughlin et al.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is indefinite as to whether claims 22 and 23 require the production of the compositions as recited in claims 1 and 2, respectively, since the preambles of the claims recite “a process of preparation of” such compositions. But the positive process steps recited in the main body of the claims would not necessarily produce such compositions. For example, the positive process steps recited in claims 22 and 23 would not necessarily form compositions comprising the amounts of components as recited in claims 1 and 2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/WAYNE A LANGEL/             Primary Examiner, Art Unit 1736